Citation Nr: 1106814	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-43 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to November 26, 2007 
for the grant of service connection for sleep apnea, including as 
due to clear and unmistakable error.

2.  Entitlement to service connection for flat feet, including as 
secondary to his service-connected varicose veins.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction, 
including as secondary to service-connected posttraumatic stress 
disorder (PTSD).

5.  Entitlement to an increased rating for service-connected 
PTSD, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT

1.  The RO received the Veteran's initial claim seeking service 
connection for sleep apnea on November 20, 2002 and denied the 
claim on August 4, 2004.

2.  The Veteran submitted a Notice of Disagreement with the 
August 2004 rating decision but did not submit a substantive 
appeal after the RO issued the Statement of the Case.

3.  The RO received the Veteran's new claim seeking service 
connection for sleep apnea on December 26, 2007, and granted the 
claim in August 2008 with an effective date of December 26, 2007, 
the date of  reopend claim.

4.  The August 2004 rating decision was adequately supported by 
the evidence and the record does not demonstrate that the correct 
facts, as they were known in August 2005, were not before the RO, 
or that the RO incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error.

5.  The Veteran's flat feet had onset during active service.

6.  The Veteran does not currently have hypertension or erectile 
dysfunction related to service or a service connected PTSD.

7.  The Veteran's service-connected PTSD is productive of no more 
than mild occupational and social impairment as he continues to 
have re-experiencing, avoidance, and hyperarousal symptoms but 
remains able to maintain good relationships with his family, 
maintain meaningful interpersonal relationships, and maintain his 
employment and ability to perform activities of daily living.


CONCLUSIONS OF LAW

1.  As clear and unmistakable error has not been shown, the 
assignment of an effective date earlier than December 26, 2007 
for the award of service connection for sleep apnea is not 
warranted.  38 U.S.C.A. § 5109A, 5110, 7105 (West 2002); 10 
U.S.C.A. §§ 1552, 1553; 38 C.F.R. §§ 3.105, 3.400 (2010).

2.  The criteria for service connection for flat feet have been 
met.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for erectile dysfunction, 
including as secondary to service-connected PTSD, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for a disability rating greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 
9411 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date, CUE

The Veteran seeks an effective date prior to November 26, 2007 
for the grant of service connection for sleep apnea on the basis 
of clear and unmistakable error (CUE).

An RO decision is subject to revision on the grounds of CUE 
pursuant to 38 U.S.C.A. § 5109A(a).  The Court established a 
three-pronged test to determine whether CUE is present in a 
prior, final determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator, or the 
statutory or regulatory provisions extant at that time were not 
correctly applied; (2) the error must be 'undebatable' and of the 
sort 'which if it has been made, would have manifestly changed 
the outcome at the time it was made'; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 
Vet. App. 310, 313- 14 (1992)(en banc).

In Graves v. Brown, 6 Vet. App. 166 (1994), the Court described 
the high burden of proof required for a showing of clear and 
unmistakable error by reiterating the definition it has provided 
for clear and unmistakable error in relevant case law:

In order for there to be 'clear and 
unmistakable error' under 38 C.F.R. § 
3.105(d), there must have been an error in 
the prior adjudication of the claim.  See 
Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc). . . 'It must always be 
remembered that [clear and unmistakable 
error] is a very specific and rare kind of 
'error.'  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for the 
error.'  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Errors that are 'clear and 
unmistakable' are undebatable; that is, 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  Id.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior decision of the agency 
of original jurisdiction or BVA, and 
subsequently developed evidence is not 
applicable.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

Disagreements about how the facts were weighed or evaluated and 
failures of the duty to assist cannot be CUE.  38 C.F.R. § 
20.1403 (d)(2) and (3).  In addition, mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

If the evidence establishes an undebatable, outcome determinative 
error, the prior decision must be reversed or revised.  38 
U.S.C.A. § 5109A(a).  The decision constituting the reversal or 
revision "has the same effect as if the decision had been made 
on the date of the prior decision."  38 U.S.C.A. § 5109A(b).

The statute on effective dates of awards states that except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A.    § 5110(a) (West 2002).

In this case, the RO received the Veteran's initial claim seeking 
service connection for sleep apnea on November 20, 2002 and 
subsequently denied the claim on August 4, 2004.  The Veteran 
submitted a timely Notice of Disagreement.  The RO issued a 
Statement of the Case and informed the Veteran that he must 
submit a substantive appeal or VA Form 9 to perfect his appeal.  
Unfortunately the Veteran did not submit a substantive appeal or 
VA Form 9, thus the August 2004 decision became final based on 
the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The Veteran filed a new claim seeking service connection for 
sleep apnea on December 26, 2007.  The RO reopened and granted 
the claim in August 2008 and assigned an effective December 26, 
2007, the date of claim.

Here, the Veteran argues that the RO committed CUE in August 2004 
because it allegedly did not consider the correct facts at the 
time of the denial.  He states that VA's grant of service 
connection in August 2008 was based upon the same facts that were 
available at the time of the August 2004 denial and is proof of 
CUE.  He pointed out that VA reopened his claim based upon a 
nexus opinion from Dr. J.S.L., MD, who reviewed treatment records 
and buddy statements that were available at the time of the 2004 
rating decision, and that based upon the evidence, found that the 
sleep apnea had onset during service.  The Veteran also pointed 
out specific instances where he believes that VA misinterpreted 
or ignored facts.  

While the Board understands the Veteran's frustration, as noted 
above, disagreements about how the facts are weighed or evaluated 
cannot be CUE.  38 C.F.R.  § 20.1403(d).  In addition, mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  It is important for the Veteran to understand 
that, even today, there is a serious question regarding whether 
the Veteran's sleep apnea is related to his service (it is not 
absolutely clear).

The Board points out that the Veteran initially appealed the 
August 2004 rating decision but did not perfect his appeal.  Had 
he perfected his appeal, the Board would have reviewed his case 
de novo, giving him a second chance to plead his case without 
forfeiting his right to a November 20, 2002 effective date, the 
date the RO received his claim.  Unfortunately, he did not 
perfect his appeal and the August 2004 rating decision became 
final.  Once that decision became final, the Veteran and VA 
became bound by the statutes and procedures for reopening 
previously denied claims, including the effective date 
provisions, which provide for an effective date as of the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002).

In this case, the Veteran disagrees with how the RO evaluated the 
facts in 2004, thus his argument cannot be the basis for a valid 
CUE claim.  Based upon the evidence before the RO in August 2004, 
the Board cannot find that the RO made any errors that could 
possibly be considered CUE.  Therefore, entitlement to an earlier 
effective date based upon CUE is not warranted.

Without any evidence of a formal or informal claim dated prior to 
December 26, 2007, the Board cannot find that an earlier 
effective date is warranted for the award of service connection 
for sleep apnea.  The appeal is denied.

II.  Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as hypertension, may be presumed 
to have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309 (2010). 

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A.  Flat Feet

The Veteran seeks service connection for flat feet, including as 
secondary to his service-connected varicose veins.  The Veteran's 
entrance examination is not available.  Service treatment records 
(STRs) include periodic examinations dated January 1984 and 
November 1988, and Reports of Medical History dated January 1982 
and May 1991, none of which indicate the presence of flat feet.  
A May 1994 periodic examination and December 1995 separation 
examination show a diagnosis of pes planus, or flat feet.  These 
records appear to indicate that the Veteran's flat feet had onset 
between 1991 and 1994, during active service.

In addition to the STRs, treatment records dated since service 
show a diagnosis of flat feet in February 1998 and February 1999.  
A June 2009 VA outpatient treatment record shows a history of 
flat feet while the Veteran continues to allege that his flat 
feet cause difficulty standing for long periods of time.

Since the STRs appear to show that the Veteran's condition of the 
feet had onset during service, the Board finds that the Veteran 
should be given the benefit of the doubt.  Accordingly, the Board 
finds that service connection for flat feet is warranted.

B.  Hypertension & Erectile Dysfunction

	The Veteran seeks service connection for hypertension and 
erectile dysfunction (ED), to include as secondary to his 
service-connected PTSD.  In this case, STRs and treatment records 
dated since separation from service fail to reveal complaint, 
treatment, or diagnosis of hypertension.  STRs fail to reveal 
complaint, treatment, or diagnosis of ED.  The Veteran reported a 
reduced sex drive during his April 2008 VA examination for PTSD; 
however ED was not diagnosed.  No other treatment records, 
including the July 2009 VA examination for PTSD, indicate or 
diagnose ED.
	
	The Veteran submitted articles that discuss the relationship 
between sexual dysfunction and PTSD.  Medical articles or 
treatises can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. West, 
12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  However, the medical 
article submitted by the Veteran was not accompanied by the 
opinion of any medical expert linking the Veteran's alleged ED 
with his PTSD.  As noted above, no medical examiner has diagnosed 
ED or sexual dysfunction.
	
	Indeed, while the Veteran has reported suffering hypertension and 
ED as a result of service or service-connected disabilities, 
there is no competent and credible evidence showing that he has 
either disability.  Service connection may only be granted for a 
current disability; when a claimed condition is not shown, there 
may be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability).  "In the absence of proof of a present disability 
there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).
	
	While the Veteran is competent to report symptoms of his alleged 
disabilities and in some cases is competent to opine as to the 
etiology of his alleged disabilities, ED and hypertension are not 
the types of disabilities that are readily observable by lay 
persons.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.
	
	Here, however, none of the criteria set forth in Jandreau are for 
application.  Accordingly, the Veteran's lay statements do not 
serve to establish any diagnosis and consequently, without a 
current disability, the claims must be denied.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id.  at 126. Hart appears to extend Fenderson to all 
increased evaluation claims.

The Veteran's PTSD is currently assigned a 30 percent rating 
under Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.132.  Under 
DC 9411, a 30 percent evaluation is contemplated when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule 
that addresses service-connected psychiatric disabilities is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-
IV contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-illness.  
Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran had a VA examination in April 2008.  The examiner 
noted that the Veteran was employed and does a good job at work, 
providing evidence against this claim.  The Veteran stated that 
he is doing well but has no sex drive and tends to isolate and 
withdraw.  He reported intrusive thoughts, irritability, temper, 
nightmares, reduced sleep, and reduced sex drive on a regular 
basis.  He reported having a good strong marriage and 
relationship with his children and no impairment of work 
functioning.  He noted a reduction in social activities due to 
PTSD.

The examiner stated that the Veteran has almost no social life 
due to isolation and withdrawal; has no impairment of thought 
process or communication; plays with his kids and enjoys his 
wife's company; but dreads the nights because of the nightmares.  
The affect of PTSD on occupation is minimal but severely affects 
social functioning.

The examiner noted that since the last VA examination 
psychological adjustment has been marked by isolation and 
withdrawal but with good work and no sex drive.  The examiner 
continued the diagnosis of PTSD and assigned a GAF of 65.

Based upon the symptomatology found by the VA examiner, the Board 
cannot find that a rating greater than 30 percent is warranted.  
Simply, the Veteran reported a good strong marriage and 
relationship with his children and no impairment of work 
functioning.  The examiner noted impact on social functioning but 
the symptoms do not otherwise cause occupational and social 
impairment with reduced reliability and productivity.  Further, 
the GAF of 65 represents mild symptomatology.  Accordingly, the 
examination does not support the assignment of a 50 percent 
rating.

The Veteran had another VA examination in July 2009.  At this 
time, the Veteran reported continued nightmares, paranoia, 
avoidance of the past trauma, and insomnia, but not to the point 
that it causes him to miss work.  He reported having a good 
relationship with his wife and continues to function at work.  No 
other PTSD symptoms were present.  The diagnosis was PTSD with a 
GAF of 65.

The examiner stated that the Veteran's condition has not 
significantly changed as he continues to express the same amount, 
severity and frequency of PTSD symptoms with only mild impairment 
in social, occupational, or school functioning.  He generally 
functions pretty well at home with his family and at work where 
he continues to maintain meaningful interpersonal relationships.  
The examiner noted that the PTSD symptoms do not impact his 
activities of daily living and that while the Veteran may have 
the odd belief about his former wife haunting him and perhaps 
paranoid overlay, this belief has been consistent and unchanged 
over the past three review PTSD exams.  In the summary, the 
examiner noted that the Veteran continues to have re-
experiencing, avoidance, and hyperarousal symptoms but that his 
psychosocial functioning remains pretty high.

Based upon this examination, the Board cannot find that a rating 
greater than 30 percent is warranted.  Simply, the Veteran is 
able to maintain meaningful interpersonal relationships with 
family and coworkers and his symptoms do not impact his ability 
to work or perform activities of daily living.  The examiner said 
that the Veteran's condition has not significantly changed and 
that it causes only mild impairment in social and occupational 
functioning.  Further, the GAF of 65 represents mild 
symptomatology.  Accordingly, the examination does not support 
the assignment of a 50 percent rating.

The Board also reviewed other VA outpatient treatment records.  
Most indicate the same symptoms as described in the April 2008 
and July 2009 VA examinations.  However, a February 2010 record 
indicates that the Veteran's father and mother-in-law moved in 
with him and that he helps care for them.  He also reported that 
he works at the church when not working for his regular employer.  
A May 2010 treatment record indicates that the Veteran's extended 
family continued to live with him and his wife and children.  He 
reported that he and his wife get out on the weekends and attend 
a prayer group that visits different homes.  The treating 
provider noted that the Veteran's mental status was much improved 
from previous visits as the Veteran was smiling, relaxed, and 
less anxious and depressed, with no psychosis.  The impression 
was PTSD in remission.

These records clearly show that a rating greater than 30 percent 
is not warranted as they indicate that the Veteran maintains a 
strong relationship with his immediate and extended family, is 
able care for his elders, maintains his regular employment, is 
able to work for the church, and visits homes with his prayer 
group.  More importantly, the records indicate that the Veteran's 
PTSD is in remission.

The Board has also considered the Veteran's allegations that his 
PTSD has worsened.  However, in this case, the Board gives more 
weight to the VA examinations and VA treatment records which show 
stable, if not improving, symptomatology.  As noted above, for a 
50 percent rating, the evidence must show that the Veteran's 
symptoms cause occupational and social impairment with reduced 
reliability and productivity due to such symptoms as (for 
example): flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  In this case, the records consistently show that 
the Veteran maintains a good relationship with his family and 
coworkers; he is able to work for his regular employer and the 
church; and he is able to perform activities of daily living.  He 
maintains social contacts and participates in social outings with 
his wife and prayer group.  More importantly, treating providers 
have indicated that the Veteran's symptoms are mild and most 
recently, indicated that the PTSD is in remission.

In summary, the Board finds by a preponderance of the evidence 
that the Veteran's PTSD symptomatology has not met, or more 
nearly approximated, the criteria for a rating greater than 30 
percent for any time during the appeal period.  The benefit of 
the doubt rule is not for application.  Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board finds that the 30 percent schedular evaluation assigned 
for the Veteran's PTSD reasonably describes his overall 
disability level and symptomatology.  Quite simply, the Veteran 
does not demonstrate any aspects of PTSD not contemplated by the 
schedular criteria.  It is important for the Veteran to 
understand that without some problems associated with his PTSD 
there would be no basis for the 30% evaluation (indicating a 
significant disability), let alone a higher evaluation.  As such, 
there is no basis to refer this case for extra-schedular 
consideration.

IV.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VCAA is not applicable to the Veteran's allegations of CUE.  
The United States Court of Appeals for Veterans Claims has 
determined that CUE claims are not conventional appeals.  Rather, 
such claims are requests for revisions of previous decisions.  A 
claimant alleging CUE is not pursuing a claim for benefits.  
Instead, that claimant is collaterally attacking a final 
decision.  While CUE, when demonstrated, may result in reversal 
or revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 15 
Vet. App. 165 (2001).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2008 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The RO also sent an updated 
letter with additional detail regarding the criteria necessary 
for increased ratings claims in May 2009.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records and 
private treatment records.  The Veteran submitted research 
articles, personal statements, and buddy statements.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Veteran was afforded VA medical examinations 
for his service-connected PTSD.  He was not afforded VA 
examinations for hypertension or ED as the evidence fails to show 
that the Veteran has a current disability.  

Recently, the Federal Circuit has addressed the appropriate 
standard to be applied in determining whether an examination is 
warranted under this statute.  In Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 
(Fed. Cir. 2010), the Federal Circuit held that while there must 
be "medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate that 
the current disability may be associated with service.  
Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the 
other hand, a conclusory generalized lay statement suggesting a 
nexus between alleged current disability that does not appear to 
exist and service would not suffice to meet the standard of 
subsection (B), as this would, contrary to the intent of 
Congress, result in medical examinations being "routinely and 
virtually automatically" provided to all veterans claiming 
service connection.  Waters, 601 F.3d at 1278-1279.  

Regarding the service connection claim for flat feet, that claim 
has been granted; therefore, the Veteran has not been prejudiced 
by VA's failure to provide him a VA examination.  Finally, an 
examination is not warranted for CUE claims as CUE claims are 
based upon evidence of record at the time of the challenged 
rating decision.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an effective date prior to November 26, 2007 for 
the grant of service connection for sleep apnea is denied.

Service connection for flat feet is granted.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


